Allowable Subject Matter
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance: The cited prior art Morimoto and Sibley discloses a display control device, a vehicle comprising a display control device, and display control method comprising: judging a traveling state of a vehicle, display content in a display area facing outward from the vehicle, display content in achromatic colors when the vehicle is traveling and display content in chromatic colors when the vehicle is standing still.
Neither Morimoto and Sibley discloses the above display control device, a vehicle comprising a display control device, and display control method further comprising wherein the content that is displayed I the display area is viewed from an outside of the vehicle, wherein the display area is provided on an outside surface of the vehicle.
Additionally it is noted cited but not relied upon art De Castro Turner et al. (US Patent Application Publication 2012/0118341) discloses: 
a display control device and method (abstract) comprising:
judging a traveling state of a vehicle (paragraph [0273] describes on-board display controller triggers for fast and slow moving states of the vehicle for displaying content, paragraph [0270] emphasizes that videos/images on fast moving vehicles will be less discernable by viewers, paragraphs [0022]-[0028] describes the invention of external displays for advertising or logos in particular situations such as pit stops or other car stops.); and
controlling display content in a display area provided on an outside surface of the vehicle and facing outward from the vehicle (figure 10 reference outside surface of a vehicle/bodywork panel 13 wherein a display 17 (including optically clear panel 16) is disposed to face outward (figure 11 reference externally facing display 16, figure 4 depicts external body panel of a car as described in paragraph [0224]), paragraph [0176] summarizes the invention such that particular advertising may be viewed on displays external to the vehicle),
wherein the content that is displayed in the display area is viewed from an outside of the vehicle (paragraph [0228] describes the display 17 to be as clearly visible as possible from outside the bodywork panel 13 (outside of the vehicle)).
However, while De Castro Turner et describes detecting the traveling state of the vehicle to change the type and/or content of the display, De Castro Turner et al. does not specifically disclose the content is displayed in achromatic colors while the vehicle is travel and chromatic colors while the vehicle is standing still. The prior rejection combination of Morimoto and Sibley regards viewing of display content from within a vehicle and is therefore not considered a rational combination with De Castro Turner et al.’s external displays such a combination would be considered hindsight in view of the current application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622